DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 includes two separate periods, one located mid claim which is improper.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a water flow meter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase in parenthesis "(BIB)" renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karol et al. (US 2019/0185311 A1).
Re: Claim 1, Karol discloses the claimed invention including An automated system for monitoring syrup levels and blend accuracy in a beverage dispensing system comprising, in combination a beverage dispenser; 
a CO2 operated fluid pump (200) having at least one exhaust port (224) (Para. 35, CO2 operated fluid pump with exhaust);
a sensor (300) in communication with the at least one exhaust port of the CO2 operated fluid pump (Para. 41, sensor in communication with exhaust);
a PLC (500) in communication with the CO2 operated fluid pump and sensor (Para. 53, PLC in communication with pump/sensor);
a display (120) capable of displaying the syrup levels in real time (Para. 54, displaying displaying an empty syrup container in real time);
wherein the sensor measures the exhaust from the CO2 operated fluid pump (Para. 44, measures exhaust) and the PLC calculated the amount of syrup dispensed in real time, the syrup levels are then conveyed to a display (Para. 53, 88, calculates the amount of syrup dispensed).
Re: Claim 4, Karol discloses the claimed invention including the PLC verify fountain blend ratio adjustments and accuracy (Para. 96, PLC verifies appropriate amounts to be dispense and adjusts to meet inputted blend ratios).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karol et al. (US 2019/0185311 A1) as applied to claim 1 above, and further in view of Newman (US 2009/0069934 A1).
Re: Claim 2, Karol discloses the claimed invention including a sensor (110) indicates that a syrup box (BIB) has been replaced, wherein the PLC communicates with the display to indicate that the syrup level is now full (para. 59. Sensor indicating when concentrate has been replaced) except for a photocell resistor. However, Newman discloses a photocell resistor (155) that measure light to indicate that a syrup 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a photo resistor as taught by Newman since Newman states in paragraph 48, that such a modification is commonly known reader in the art, amongst others for determining proper replacement of a syrup container; including any suitable type of reader or group of readers such as a bar code, RID, reflected light frequency, and/or optical, etc.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karol et al. (US 2019/0185311 A1) as applied to claim 1 above, and further in view of Jablonski et al. (US 2016/0114301 A1)
Re: Claim 3, Karol discloses the claimed invention including a water feed (654) into the fountain machine (Para. 38, water feed line may include pump for metered feeding) except for a water flow meter. However, Jablonski discloses a water flow meter (112) added to the water feed into the fountain machine to record the volume of water consumed (Para. 43, water flow meter recording water consumed).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a water flow meter as taught by Jablonski, since Jablonski state in paragraph 43 that such a modification measures as actual flow rate of the at least one water dispensed by the beverage dispenser, which helps achieve solutions whereby water-to-flavoring ratios for dispensed beverages may be calculated and monitored for proper results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bodemann, Strenger, McMillin, Bilskie, Cook, Verdugo, Adams, Du, Byle, and Carpenter are cited disclosing syrup dispensers with gas driven pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754